1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT
8                                   EASTERN DISTRICT OF CALIFORNIA
9
10   BRANDON SMITH,                                         )       1: 19-CV-00211 - DAD - JLT
                                                            )
11                    Plaintiff,                            )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)

12           v.                                             )       Pleading Amendment Deadline: 8/30/2019
                                                            )
13   SDP TRUCKING, INC.,                                    )       Discovery Deadlines:
                                                            )             Initial Disclosures: 5/28/2019
14                    Defendant.                            )             Non-Expert: 3/13/2020
                                                                          Expert: 5/26/2020
                                                            )             Mid-Discovery Status Conference:
15
                                                            )             11/15/2019 at 8:30 a.m.
16
                                                                    Non-Dispositive Motion Deadlines:
17                                                                        Filing: 6/9/2020
                                                                          Hearing: 7/7/2020
18
                                                                    Dispositive Motion Deadlines:
19                                                                         Filing: 7/21/2020
                                                                           Hearing: 8/18/2020
20
                                                                    Settlement Conference:
21                                                                         9/9/2020 at 9:00 a.m.
                                                                           510 19th Street, Bakersfield, CA
22
                                                                    Pre-Trial Conference:
23                                                                         11/2/2020at 1:30 p.m.
                                                                           Courtroom 5
24
                                                                    Trial: 1/12/2021 at 8:30 a.m.
25                                                                         Courtroom 5
                                                                           Court trial: 3-5 days
26
27
28
             1
               The Court finds the information provided by the parties in their “Joint Scheduling Report” (Doc. 6) and
     Scheduling Conference Worksheet (Doc. 6-1) sufficient to schedule the action without a hearing. Accordingly, the
     conference set for May 14, 2019 is VACATED.

                                                                1
1    I.      Magistrate Judge Consent:

2            Notice of Congested Docket and Court Policy of Trailing

3            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

4    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a

5    District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

6    set on the same date until a courtroom becomes available. The trial date will not be reset.

7            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

8    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

9    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

10   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

11   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

12   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

13           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

14   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

15   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

16   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

17   District of California.

18           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

19   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

20   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

21   whether they will consent to the jurisdiction of the Magistrate Judge.

22   II.     Pleading Amendment Deadline

23           Any requested pleading amendments are ordered to be filed, either through a stipulation or

24   motion to amend, no later than August 30, 2019. Any motion to amend the pleadings shall be heard by

25   the Honorable Dale A. Drozd, United States District Court Judge.

26   III.    Discovery Plan and Cut-Off Date

27           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

28   on or before May 28, 2019.


                                                          2
1            The parties are ordered to complete all discovery pertaining to non-experts on or before March

2    13, 2020 and all discovery pertaining to experts on or before May 26, 2020.

3            The parties are directed to disclose all expert witnesses2, in writing, on or before April 3, 2020,

4    and to disclose all rebuttal experts on or before April 28, 2020. The written designation of retained and

5    non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and

6    shall include all information required thereunder. Failure to designate experts in compliance with

7    this order may result in the Court excluding the testimony or other evidence offered through such

8    experts that are not disclosed pursuant to this order.

9            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

10   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

11   included in the designation. Failure to comply will result in the imposition of sanctions, which may

12   include striking the expert designation and preclusion of expert testimony.

13           The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

14   disclosures and responses to discovery requests will be strictly enforced.

15           A mid-discovery status conference is scheduled for November 15, 2019 at 8:30 a.m. before the

16   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

17   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

18   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

19   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

20   completed as well as any impediments to completing the discovery within the deadlines set forth in this

21   order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

22   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

23   intent to appear telephonically no later than five court days before the noticed hearing date.

24   IV.     Pre-Trial Motion Schedule

25           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

26
27           2
                In the event an expert will offer opinions related to an independent medical or mental health
28   evaluation, the examination SHALL occur sufficiently in advance of the disclosure deadline so the expert’s
     report fully details the expert’s opinions in this regard.

                                                         3
1    than June 9, 20203 and heard on or before July 7, 2020. Discovery motions are heard before the

2    Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

3    Bakersfield, California. For these hearings, counsel may appear via teleconference by dialing (888)

4    557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

5    Clerk receives a written notice of the intent to appear telephonically no later than five court days before

6    the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge Drozd.

7            No motion to amend or stipulation to amend the case schedule will be entertained unless it

8    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

9    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

10   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

11   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

12   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

13   obligation of the moving party to arrange and originate the conference call to the court. To schedule

14   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

15   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

16   with respect to discovery disputes or the motion will be denied without prejudice and dropped

17   from the Court’s calendar.

18           All dispositive pre-trial motions shall be filed no later than July 21, 2020 and heard no later

19   than August 18, 2020, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United States

20   District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56 and

21   Local Rules 230 and 260.

22   V.      Motions for Summary Judgment or Summary Adjudication

23           At least 21 days before filing a motion for summary judgment or motion for summary

24   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

25   to be raised in the motion.

26           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

27
             3
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         4
1    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

2    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

3    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

4    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

5           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

6    statement of undisputed facts at least five days before the conference. The finalized joint statement of

7    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

8    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

9    statement of undisputed facts.

10          In the notice of motion the moving party SHALL certify that the parties have met and conferred

11   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

12   comply may result in the motion being stricken.

13   VI.    Pre-Trial Conference Date

14          November 2, 2020 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

15          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

16   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

17   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

18          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

19   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

20   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

21   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

22   Court to explain the nature of the case to the jury during voir dire.

23   VII.   Trial Date

24          January 12, 2021 at 8:30 a.m. in Courtroom 5 before the Honorable Dale A. Drozd, United

25   States District Court Judge.

26          A.      This is a Court trial.

27          B.      Counsels' Estimate of Trial Time: 3-5 days.

28          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of


                                                        5
1    California, Rule 285.

2    VIII. Settlement Conference

3             A Settlement Conference is scheduled for September 9, 2020 at 9:00 a.m., located at 510 19th

4    Street, Bakersfield, California.

5             Unless otherwise permitted in advance by the Court, the attorneys who will try the case

6    shall appear at the Settlement Conference with the parties and the person or persons having full

7    authority to negotiate and settle the case on any reasonable terms4discussed at the conference.

8    Consideration of settlement is a serious matter that requires preparation prior to the settlement

9    conference. Set forth below are the procedures the Court will employ, absent good cause, in

10   conducting the conference.

11            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

12   fax or e-mail, a written itemization of damages and a meaningful5 settlement demand which includes

13   a brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before

14   the settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the

15   offer or with a meaningful counteroffer, which includes a brief explanation of why such a settlement

16   is appropriate.

17            If settlement is not achieved, each party SHALL attach copies of their settlement offers to

18   their Confidential Settlement Conference Statement, as described below. Copies of these documents

19   shall not be filed on the court docket.

20                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

21            At least five court days before the settlement conference, the parties shall submit, directly to

22   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

23   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

24   any other party, although the parties may file a Notice of Lodging of Settlement Conference

25
              4
26              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27            5
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.

                                                                6
1    Statement. Each statement shall be clearly marked "confidential" with the date and time of the

2    Settlement Conference indicated prominently thereon.

3             The Confidential Settlement Conference Statement shall include the following:

4             A.     A brief statement of the facts of the case.

5             B.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon

6                    which the claims are founded; a forthright evaluation of the parties' likelihood of

7                    prevailing on the claims and defenses; and a description of the major issues in dispute.

8             C.     A summary of the proceedings to date.

9             D.     An estimate of the cost and time to be expended for further discovery, pretrial and

10   trial.

11            E.     The relief sought.

12            F.     The party's position on settlement, including present demands and offers and a history

13                   of past settlement discussions, offers and demands.

14   IX.      Request for Bifurcation, Appointment of Special Master, or other

15            Techniques to Shorten Trial

16            Not applicable at this time.

17   X.       Related Matters Pending

18            There are no pending related matters.

19   XI.      Compliance with Federal Procedure

20            All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

21   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

22   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

23   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

24   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

25   XII.     Effect of this Order

26            The foregoing order represents the best estimate of the court and counsel as to the agenda most

27   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

28   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered


                                                         7
1    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

2    subsequent status conference.

3           The dates set in this order are firm and will not be modified absent a showing of good

4    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

5    contained herein will not be considered unless they are accompanied by affidavits or declarations,

6    and where appropriate attached exhibits, which establish good cause for granting the relief

7    requested.

8           Failure to comply with this order may result in the imposition of sanctions.

9
10   IT IS SO ORDERED.

11      Dated:     May 10, 2019                               /s/ Jennifer L. Thurston
12                                                     UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      8
